In a negligence action to recover damages for personal injuries, etc., defendant appeals from an order of the Supreme Court, Kings County, dated November 3, 1975, which denied its motion to vacate a prior order of the same court, dated October 25, 1972, which dismissed its defense of the Statute of Limitations. Order affirmed, with $50 costs and disbursements. In our view, defendant failed to show a reasonable excuse for its default. Accordingly, it is not entitled to vacatur thereof (see CPLR 5015, subd [a]). Cohalan, Acting P. J., Damiani, Rabin, Titone and Hawkins, JJ., concur.